Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 1 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 2 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 3 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 4 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 5 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 6 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 7 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 8 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                     Certification of Facts Page 9 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 10 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 11 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 12 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 13 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 14 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 15 of 16
Case 20-03482-dd   Doc 53-1 Filed 06/27/21 Entered 06/27/21 15:27:33   Desc
                    Certification of Facts Page 16 of 16
